DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to require “the keeper plate assembly is permeable” (emphasis added). It is unclear as to how the term “permeable” is intended to further define the keeper plate assembly (e.g. Permeable to a magnetic field? Permeable to a sputter gas? Permeable to thermal conditions of sputtering? Permeable to electricity?), particularly in view of para 21 stating that “keeper plate assembly 3 is made sufficiently thick that pass through magnetic flux from any of the magnet arrays described in this document is substantially inhibited “(emphasis added).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizuno et al (JP No. 2014237866).
With respect to claim 1, Mizuno discloses in fig. 13 an apparatus for sputter deposition comprising a cathode target [31] having a cathode target outer perimeter, and a middle magnet array (i.e. inner magnet array) [501],[502] with an inner magnet array perimeter within the cathode target outer perimeter (abstract; Machine Translation para 0016-0017 and 0053-0057), wherein the inner magnet array [501],[502] includes an inner magnet array base portion (i.e. lower middle magnet) [502] positioned beneath an inner magnet array upper portion (i.e. upper middle magnet) [501]. Fig. 13 further depicts a support plate (i.e. keeper plate assembly) [51] connected to the inner magnet array upper portion [501] and isolating the inner magnet array upper portion [501] from the inner magnet array base portion [502] (Machine Translation para 0053-0055), such that a bottom portion of the inner magnet array base portion [502] is both beneath and physically isolated from a top portion of the inner magnet array upper portion [501] by the keeper plate assembly [51], and wherein the keeper plate assembly [51] is made of “a permeable magnetic material” (Machine Translation para 0040). Fig. 13 also depicts an outer magnet array (i.e. outer magnets) [502] connected to a bottom surface of the keeper plate assembly [51] (Machine Translation para 0053-0054), wherein the outer magnet array [502] has an outer magnet array outer perimeter larger than the inner magnet array perimeter of the inner magnet array [501],[502], and wherein the outer magnet array [502] is both beneath and physically isolated from the inner magnet array upper portion [501]. The cropped figure below serves to clarify the inner magnet array and outer magnet array.

    PNG
    media_image1.png
    560
    740
    media_image1.png
    Greyscale

Fig. 13 further depicts the inner magnet array upper portion [501] has a first magnetic orientation N, and the outer magnet array [502] and the inner magnet array base portion [501] have a second magnetic orientation S, which are fully capable of forming a magnetic field environment with a return flux (e.g. N orientation to S orientation as evidenced by Applicant’s fig. 7) from the inner magnet array [501],[502] that has a highest reverse intensity near an outer edge of the keeper plate assembly [51] and the return flux around a top surface of the keeper plate assembly [51] as shown in fig. 13 by the magnetic flux [MF2],[MF4] having a highest peak (i.e. highest reverse intensity) near the outer edge of the keeper plate assembly [51] (Machine Translation para 0053-0059). The claim requirement of “causing a gas operative as a reactive gas and sputter gas to become ionized and subsequently directed to the cathode target” relates to the intended functioning of the claimed apparatus, with the apparatus of Mizuno fully capable of functioning in the claimed manner as taught at Machine Translation para 0005, 0032, 0037, 0060 teaching a plasma confinement [P] of ionized electrons against the cathode target [31] formed by ionizing a sputter gas.
With respect to claim 4, Mizuno further depicts in fig. 13 the inner magnet base array portion [502] allows production of a high confinement field density (via magnetic flux [MF1]-[MF4],) at the outer edge of the keeper plate assembly [51] that provides the plasma confinement [P] (Machine Translation para 0053-0060).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al (US Patent No. 4,747,926) in view of Boys (US Patent No. 4,597,847).
With respect to claim 1, Shimizu discloses in fig. 6 an apparatus for sputter deposition comprising a cathode target [2] having a cathode target outer perimeter, and an inner magnet array [23],[24] with an inner magnet array perimeter within the cathode target outer perimeter (col. 3, lines 50-54 63-68; col. 4, lines 1-11), wherein the inner magnet array [23],[24] includes an inner magnet array base portion [23] positioned beneath an inner magnet array upper portion [24]. Fig. 6 further depicts a backing plate (i.e. keeper plate assembly) [6] connected to the inner magnet array upper portion [24] and the inner magnet array upper portion [24] from the inner magnet array base portion [23] (col. 3, lines 50-54 and 64-68; col. 4 lines 1-3), such that a bottom portion of the inner manet array base portion [23] is both beneath and physically isolated from a top portion of the inner magnet array upper portion [24]. Fig. 6 also depicts an outer magnet array [24’] connected to a bottom surface of the keeper plate assembly [6] (col. 3, lines 50-54 and 64-68; col. 4 lines 1-3), wherein the outer magnet array [24’] has an outer magnet array outer perimeter larger than the inner magnet array perimeter of the inner magnet array [23],[24], and wherein the outer magnet array [24’] is both beneath and physically isolated from the inner magnet array upper portion [24]. Fig. 6 also depicts the inner magnet array upper portion [24] has a first magnetic orientation S, and the outer magnet array [24’] and the inner magnet array base portion [23] have a second magnetic orientation N, which are fully capable of forming a magnetic field environment with a return flux (e.g. N orientation to S orientation as evidenced by Applicant’s fig. 7) from the inner magnet array [23],[24] that has a highest reverse intensity near an outer edge of the keeper plate assembly [6] and the return flux around a top surface of the keeper plate assembly [6] as shown in fig. 6 by the magnetic flux [20] having a highest peak (i.e. highest reverse intensity) near the outer edge of the keeper plate assembly [6]. The claim requirement of “causing a gas operative as a reactive gas and sputter gas to become ionized and subsequently directed to the cathode target” relates to the intended functioning of the claimed apparatus, with the apparatus of Shimizu fully capable of functioning in the claimed manner as taught at col. 3, lines 27-68 and col. 4, lines 1-11 teaching a plasma confinement [14] to sputter deposit across a wafer (i.e. substrate) [1].
However Shimizu is limited in that a material of the backing plate (i.e. keeper plate assembly) [6] (and thus degree of permeability from the material) is not suggested.
Boys teaches in fig. 4A an apparatus for sputter deposition comprising a cathode target [243] having a cathode target outer perimeter, a backing plate (i.e. keeper plate assembly) [43], and a magnet array [44]-[47] having an inner magnet array perimeter within the cathode target outer perimeter (abstract; col. 7, lines 11-23 and 35-38), wherein the keeper plate assembly [43] is made of a material with ferromagnetic permeability such as iron, stainless steel, low carbon steel, 400 series stainless steel or other materials having lesser permeability (col. 7, lines 23-27), the keeper plate assembly [43] being made of the material that is permeable in order to provide a desired magnetic enhancement of containing electrons near a cathode target surface and maintaining position and control over a magnetic tunnel on the cathode target surface (col. 6, lines 21-44).
It would have been obvious to one of ordinary skill in the art to form the backing plate (i.e. keeper plate assembly) of Shimizu with the material that is permeable taught by Boys to gain the advantages of a desired magnetic enhancement of containing electrons near a cathode target surface and maintaining position and control over a magnetic tunnel on the cathode target surface. In addition it would have been obvious to one of ordinary skill in the art to have form the keeper plate assembly of Shimizu with the material that is permeable of Boys since Shimizu fails to specify a particular material, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Boys has shown a similar apparatus for sputter deposition comprising a cathode target, keeper plate assembly, and magnet array.
With respect to claim 4, Shimizu further depicts in fig. 6 the inner magnet base array portion [23] allows production of a high confinement field density (via magnetic flux [20]) at the outer edge of the keeper plate assembly [6] that provides the plasma confinement [14] (col. 3, lines 57-68; col. 4, lines 1-11).

Response to Arguments
Applicant’s Remarks on p. 4 filed 5/11/2022 are addressed below.

112 Rejections
Claim 1 has been amended by deleting “simultaneously causing ionization of sputtered species’”; this previous 2nd paragraph rejection is withdrawn.
Claim 1 has been amended to clarify “return flux”; this previous 2nd paragraph rejection is withdrawn.
Claim 4 has been amended to clarify “the outer edge”; this previous 2nd paragraph rejection is withdrawn.

102 Rejections
Applicant’s arguments on p. 4  with respect to claim 1 have been considered but are moot because the arguments do not apply to the new combination of references Shimizu and Boys being applied in the current rejection, since Shimizu teaches a backing plate (i.e. keeper plate assembly), and for this keeper plate assembly of Shimizu to then be made of a permeable material according to the teaching of Boys.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794